DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment to the abstract, drawings and claims filed on 14 November 2022 is acknowledged. Claims 1, 3, 4, 7-9, and 12 are amended, and claim 2 is canceled. Claims 1 and 3-14 are pending and are presented for examination on the merits.
In response to the amendment filed on 14 November 2022, the objection to the drawings is changed; the objection to the abstract is withdrawn; the objections to the claims are withdrawn; a rejection under 35 USC 112(a) regarding written description is added; the rejections under 35 USC 112(a) regarding scope of enablement are withdrawn; the rejections under 35 USC 112(b) are changed; and the rejections over the prior art are withdrawn. Claims 1, 3-9, 13, and 14 are drawn to allowable subject matter.

Drawings
The drawings are objected to for the following reasons:
Regarding Fig. 7, the term "Cathod e" must be changed to "Cathode".

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 12 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claim 1 has been amended to recite the limitation "wherein encapsulating (S1) said biomolecule in said amorphous silica matrix comprises encapsulating said biomolecule in a sol-gel using a process that produces said sol-gel from an organic precursor to silica and/or an inorganic precursor to silica."
Support for this amendment is found in original claim 2, the embodiment of Fig. 3 and Example 1, and the embodiment of Fig. 5 and Example 2.
The specification does not provide a special definition of "sol-gel." 
The term "sol-gel" is typically used as an adjective to describe a type of method for producing solid materials. Accordingly, claim 1 appears to require that the product of step (S1) is a solid.
Dependent claim 12 has been amended to recite the limitation "wherein preparing (S2) said needle specimen comprises coating a pre-fabricated needle tip with said amorphous silica matrix."
Because of the amendments to claims 1 and 12, claim 12 appears to require coating the needle tip with a solid material that encapsulates said biomolecule (said amorphous matrix).
The closest support for claim 12 is indefinite original claim 12 and the embodiment of Fig. 7 and Example 3.  In the embodiment of Fig. 7 and Example 3, a needle is dip-coated into a solution and dried to provide a needle specimen comprising an amorphous silica matrix that encapsulates said biomolecule.
The embodiment of Fig. 7 and Example 3 does not provide written description support for the following two distinct steps: (S1) preparing an amorphous silica matrix that encapsulates said biomolecule via a sol-gel process, such that the amorphous silica matrix is solid, and (S2) coating a tip in the solid, amorphous silica matrix.
Moreover, the solution of the embodiment of Fig. 7 and Example 3, into which the tip is dipped, cannot reasonably be described as encapsulating the biomolecule. Instead, the biomolecule is encapsulated in the final silica-coated APT tip. Accordingly, the embodiment of Fig. 7 and Example 3 is best described by a step of coating a pre-fabricated needle tip to prepare a needle specimen comprising an amorphous silica matrix that encapsulates said biomolecule [without an additional encapsulating (S1) step].
The combination of embodiments required by claim 12 is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 3-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "encapsulating (S1) said biomolecule in an amorphous silica matrix [starting material prior to encapsulation?] to provide an encapsulated biomolecule in said amorphous silica matrix [product after encapsulation]." This limitation appears to use the same term "amorphous silica matrix" to refer to both a starting material prior to encapsulation and to a product after encapsulation, which is indefinite. Moreover, because independent claim 1 using the term "an amorphous silica matrix" to refer to two different materials, the limitation "said amorphous silica matrix" as recited in claims 10-12 lacks sufficient antecedent basis. 
The following amendment to claim 1 is respectfully suggested: 

preparing that encapsulates said biomolecule 
preparing (S2) a needle specimen comprising that encapsulates said biomolecule; and 
performing (S3) atom probe tomography analysis of said needle specimen to determine said 3D structure of said biomolecule, 
wherein preparing via a process that uses 

This suggested amendment uses "sol-gel" in the typical way: as an adjective, rather than as a noun. If this amendment is adopted, either corresponding amendments should be made to dependent claim 3, or dependent claim 3 should be put in independent form without the limitations of original claim 2:
A method for determining a three-dimensional (3D) structure of a biomolecule, said method comprising:
preparing (S1) an amorphous silica matrix that encapsulates said biomolecule;
preparing (S2) a needle specimen comprising said amorphous silica matrix that encapsulates said biomolecule; and 
performing (S3) atom probe tomography analysis of said needle specimen to determine said 3D structure of said biomolecule, 
wherein preparing (S1) said amorphous silica matrix comprises preparing core-shell particles, wherein a core-shell particle of the core-shell particles comprises a core comprising said biomolecule and a shell of silicon dioxide, the shell formed in situ from an organic precursor to silica and/or an inorganic precursor to silica.

If the suggested amendment to claim 1 is adopted, claims 10 and 11 can optionally be amended such that the limitation "that encapsulates said biomolecule" follows the limitation "said amorphous silica matrix."
The suggested amendment to claim 1 does not apply to dependent claim 12 (refer to rejection under 35 USC 112(a) above). Regarding claim 12, claim 1 appears to require that the product of step (S1) is a solid because the term "sol-gel" is typically used as an adjective to describe a type of method for producing solid materials. It is unclear what is (apparently) meant by coating a needle tip with a solid material prepared in step (S1).
Claims 4 and 8 recites the limitation "The method according to claim 2." There is insufficient antecedent basis for this limitation because claim 2 is canceled. Claims 4 and 8 are otherwise treated in this office action as depending from claim 1.

Allowable Subject Matter
Claims 1, 3-9, 13, and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. Claim 1 is distinguished from the closest prior art for the reasons set forth in the last office action regarding claim 2.

Response to Arguments
Applicant's arguments filed on 14 November 2022 have been considered and are moot in view of the new grounds of rejection.
To clarify the record, the moot previous rejection of claim 13 under 35 USC 103(a) was in error because claim 13 did/does depend from original claim 10, which was/is not disclosed by the prior art.
Because of the amendments to claims 1 and 12, claim 12 is newly rejected under 35 USC 112(a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE ADAMS/            Examiner, Art Unit 1797                     

/JENNIFER WECKER/Primary Examiner, Art Unit 1797